1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD and REAGAN SELMAN

12                                  UNITED STATES DISTRICT COURT
13                                  EASTERN DISTRICT OF CALIFORNIA
14   RUBIA ROSAURA SERNA                          )       Case No. 1:17-CV-01290-LJO-JLT
     (DOB xx/xx/1946), individually,              )
15
     LAURA QUINTANA, individually,                )       STIPULATION TO MODIFY THE
16   FRANCISCO J. SERNA, individually,            )       SCHEDULING ORDER [DKT. NO. 10];
     RUBIA ROSAURA SERNA                          )       [PROPOSED] ORDER THEREON
17   (DOB xx/xx/1965), individually,              )       (Doc. 22)
     JESUS SERNA, individually, and               )
18
     ROGELIO SERNA, individually,                 )
19                                                )
                  Plaintiffs,                     )
20         vs.                                    )
                                                  )
21
     CITY OF BAKERSFIELD,                         )
22   REAGAN SELMAN, individually, and             )
     DOES 1-100, inclusive,                       )
23                                                )
24
                  Defendants.                     )
                                                  )
25                                                )
26

27

28




                                                      1
1                                                     RECITALS
2            1.      WHEREAS, on December 22, 2017, this Court issued its Scheduling Order [Dkt. No. 10]
3    setting the Settlement Conference for May 6, 2019 at 10 a.m. before The Honorable Jennifer L. Thurston;

4            2.      WHEREAS, Defendants’ counsel is scheduled to begin a two week trial in the case of

5
     Valderrama, et al. v. Beautologie Cosmetic Surgery Inc., et al., Kern County Superior Court Case No. BCV-
     17-101520 on April 29, 2019, and are therefore unavailable for the Settlement Conference as scheduled.
6
             3.      WHEREAS, the requested extension will not in any way affect the Pretrial Conference date
7
     of June 5, 2019 or the Trial date of July 30, 2019.
8
                                                  STIPULATION
9
            IT IS HEREBY STIPULATED by and between the Parties hereto through their respect attorneys
10
     of record that the Settlement Conference be continued to May 24, 2019 or May 28, 2019.
11   H
     Dated: April 22, 2019                         LAW OFFICES OF ARA JABAGCHOURIAN
12

13                                                       /s/ Ara Jabagchourian
                                                   By:________________________________
14                                                       Ara Jabagchourian
15
                                                         Attorneys for Plaintiffs above-named.

16   Dated: April 22, 2019                         LAZARO SALAZAR LAW, INC.
17                                                       /s/ Lazaro Salazar
18
                                                   By:________________________________
                                                         Lazaro Salazar,
19                                                       Attorneys for Plaintiff s above-named.
20
     Dated: April 22, 2019.                        MARDEROSIAN & COHEN
21
                                                         /s/ Michael G. Marderosian
22                                                 By:________________________________
                                                         Michael G. Marderosian,
23
                                                         Attorneys for Defendants above-named.
24

25

26

27

28




                                                           2
1                                                   ORDER
2
            Pursuant to the Stipulation of the parties and good cause appearing therefor, IT IS HEREBY
3
     ORDERED that the Settlement Conference scheduled for May 6, 2019 is hereby continued to May 28
4    2019, at 1:15 p.m. before The Honorable Jennifer L. Thurston at 510 19th Street, Bakersfield, California.
5    The parties SHALL lodge their settlement conference statements no later than May 21, 2019.
6

7    IT IS SO ORDERED.

8      Dated:     April 22, 2019                             /s/ Jennifer L. Thurston
9
                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                        3
